Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BAE et al. (US 2019/0373588 A1), hereinafter BAE.
Regarding claim 1, BAE discloses a method performed by a User Equipment (UE) (see figures 10-11), the method comprising: 
receiving, from a base station (BS), a radio resource control (RRC) message comprising information for configuring a Hybrid Automatic Repeat reQuest-ACKnowledge (HARQ-ACK) codebook list, first downlink control information (DCI) and second DCI (the UE receiving first DCI and second DC from a base station in RRC configuration information, see ¶ 0006); 
determining whether a size difference exists between a first downlink assignment index (DAI) field of the first DCI and a second DAI field of the second DCI (determining the size different between the first DCI and Second DCI, see ¶ 0227, 0254, 0316; where each DCI comprise of down link assignment index of 1 or 2 bits, or 0 or 2 bits, see tables 6 and 7); and 
inserting at least one bit with a zero value into one of the first DAI field and the second DAI field when the size difference between the first DAI field of the first DCI and 
wherein the HARQ-ACK codebook list includes a first HARQ-ACK codebook indicated by the first DCI and a second HARQ-ACK codebook indicated by the second DCI, the first DCI and the second DCI have a same format (the DCI codebook list, see tables 6-7).  
Regarding claim 2, BAE discloses the inserted at least one bit with the zero value forms a most significant bit in the first DAI field or in the second DAI field (inserting “0” as most significant bit (MSB), of the DCI field, see ¶ 0007). 
Regarding claim 3, BAE discloses a first priority of the first HARQ-ACK codebook and a second priority of the second HARQ-ACK codebook are different (priority according to a specific criterion may be present between fields, see ¶ 0364). 
Regarding claim 5, BAE discloses the first HARQ-ACK codebook and the second HARQ-ACK codebook have different types, wherein the types refer to a semi-static type and a dynamic type (each DCI field includes semi-static or dynamic type field for indication of the codebook type, see table 6).  
Regarding claim 6, BAE discloses a User Equipment (UE) in a wireless communication system, which comprises a Base Station (BS), the UE comprising: 

receive, from a base station (BS), a radio resource control (RRC) message comprising information for configuring a Hybrid Automatic Repeat reQuest-ACKnowledge (HARQ-ACK) codebook list, first downlink control information (DCI) and second DCI (the UE receiving first DCI and second DC from a base station in RRC configuration information, see ¶ 0006); 
determine whether a size difference exists between a first downlink assignment index (DAI) field of the first DCI and a second DAI field of the second DCI (determining the size different between the first DCI and Second DCI, see ¶ 0227, 0254, 0316; where each DCI comprise of down link assignment index of 1 or 2 bits, or 0 or 2 bits, see tables 6 and 7); and 
insert at least one bit with a zero value into one of the first DAI field and the second DAI field when the size difference between the first DAI field of the first DCI and the second DAI field of the second DCI is determined (zero padding to the DCI field if there is size different exist, see ¶s 328, 329, 332), 
wherein the HARQ-ACK codebook list includes a first HARQ-ACK codebook indicated by the first DCI and a second HARQ-ACK codebook indicated by the second DCI, the first DCI and the second DCI have a same format (the DCI codebook list, see tables 6-7).
Regarding claim 7, BAE discloses the inserted at least one bit with the zero value forms a most significant bit in the first DAI field or in the second DAI field (inserting “0” 
Regarding claim 8, BAE disclose a first priority of the first HARQ-ACK codebook and a second priority of the second HARQ-ACK codebook are different (priority according to a specific criterion may be present between fields, see ¶ 0364). 
Regarding claim 10, BAE discloses the first HARQ-ACK codebook and the second HARQ-ACK codebook have different types, wherein the types refer to a semi-static type and a dynamic type (each DCI field includes semi-static or dynamic type field for indication of the codebook type, see table 6).  

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412